DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that “the third flow channel is located in the third light-permeable portion” and recites that “the first end surface of the first columnar body further has a third light-permeable portion”. That is the claim requires that the third flow channel be located in a third portion that is a portion of the first end surface. The claim is unclear because claim 1, from which claim 5 depends, recites that the  first end surface has at least one third flow channel and that the third flow channel is “located in the first light-permeable portion”. It is unclear if claim 5 has changed the location of the third flow channel (note this interpretation would cause a rejection under 35 USC 112(d) because the claim would be an improper dependent claim that is not further limiting) or if the first light portion and the third light-permeable portion overlap or the third light-permeable portion is a portion of a surface of the first light-permeable portion. For purpose of examination on the merits and consistent with the instant specification, the claim is being examined inclusive of an interpretation that the third light-permeable portion is a portion of a surface of the first light-permeable portion. Applicant is kindly requested to amend the claim for clarity and may wish to contact examiner to discuss options for claim language to obtain alternative interpretations if applicant so wishes. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication 2009/0159424 of Liu et al., hereinafter Liu.
Regarding claim 1 and 6, Liu teaches a gas injector for a semiconductor manufacturing chamber (abstract and Fig 4A-B), comprising a first columnar body having a first light permeable portion (taught a fabricated from quartz [0043]) as shown in the annotated version of Fig 4B below (portion highlighted in gray as an outer portion of 412 Fig 4B), a first outer peripheral surface (outer surface of 412 Fig 4B), a first end surface (bottom surface of 412 Fig 4B) and a first flow channel (420 Fig 4B), wherein the first outer peripheral surface is formed with at least one second flow channel (labeled 423 in Fig 4B, but referred to as 421 in specification, see annotated version of Fig 4B), the second flow channel in communication with the first flow channel (Fig 4B), the first end surface (bottom surface of 412 Fig B) has at least one third flow channel (422 Fig 4B), and the second flow channel and the third flow channel are in the first light permeable portion (outer body of 412 Fig 4B, see highlighted in gray in annotated version below); and a second columnar body (inner body of 412 Fig 4B as portion surrounded by channel 420 and drawn in a black box in annotated version of Fig 4B below) having a second light-permeable portion (entire 412 structure is formed of quartz [0043]), a second outer peripheral surface (surface touching channel 420 Fig 4B), at least one fourth flow channel (uppermost portion of channels 422 Fig 4B, see annotated Fig 4B below), and a fifth flow channel (423 Fig 4B), wherein the second columnar body is connected to the first columnar body and is located in the first flow channel (Fig 4B, located in 420), the fourth flow channel is in communication with the third flow channel (Fig 4B, both portions of 422), the fifth flow channel is in communication with the fourth flow channel (Fig 4B, 422 communicates with 423), and the fourth flow channel is located in the second light-permeable portion (entire body is light permeable because formed of quartz [0043]).

    PNG
    media_image1.png
    592
    724
    media_image1.png
    Greyscale

Regarding claim 3, the first and second columnar body are integrally formed (Fig 4B as portions of body 412).
Regarding claim 5, the first end surface has a third light permeable portion (see body in annotated Fig 4B above, or portion of lower surface of 412 Fig 4B) and the third flow channel is located in the third light permeable portion (note the claim is inclusive of the third light permeable portion is a portion of the surface of the first light permeable portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US Patent Application Publication 2018/0040457 of Wu, hereinafter Wu
Regarding claim 2 and 7, Liu remains as applied to the limitations of claims 1 and 6 above. Liu teaches quartz and fails to teach it meets the claimed transmission levels. Applicant’s specification has identified yttrium aluminum garnet (YAG) as a material meeting the required internal transmission levels (see [0027] of the instant specification). Wu teaches that for chamber components such as gas distributors (nozzles or injectors) [0003] it is known to use yttrium aluminum garnet (YAG) as an alternative material to quartz [0025]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the gas injector of Liu to be formed of yttrium aluminum garnet (YAG) instead of being formed of quartz as taught because Wu teaches these are art recognized functional alternative materials. As explained above, applicant’s specification identifies yttrium aluminum garnet (YAG) as having the required internal transmission levels at the three claimed wavelengths. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US Patent 8,025,731 of Ni et al., hereinafter Ni.
Regarding claim 4, Liu teaches the first columnar body includes  a flange at an upper portion of the body 412 (Fig 4B, see annotated Fig 4B above also). Liu fails to teach this flange includes a groove. In the same field of endeavor of gas injectors (abstract and title), Ni teaches that the flange (42 Fig 3A) includes a groove (50 Fig 3A) for housing an o-ring to provide a seal (col 6, ln 50-65 and col 8, ln 9-22). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the gas injector of Liu to include the groove on the flange because Ni has taught this allows for sealing of the gas inlet to the chamber upper surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0079936 teaches quartz or YAG as a window material [0010]. US 2013/0284700 teaches a gas nozzle with a window for observation (Fig 1). US 2015/0380281 teaches a quartz injection nozzle with two zones (Fig 1 and 4). US 2003/0049499 teaches YAG as an alternative to quartz and teaches increased corrosion resistance [0132].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARGARET KLUNK/Examiner, Art Unit 1716           

/KEATH T CHEN/Primary Examiner, Art Unit 1716